                 Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________X
                                    :
COPRAGRI S.A.,                      :
                                    :                            20 CV 5486
            Petitioner,             :
                                    :
      v.                            :
                                    :
AGRIBUSINESS UNITED DMCC,           :                            July 16, 2020
                                    :
                                    :
            Respondent.             :
____________________________________X

                             MEMORANDUM OF LAW IN SUPPORT OF
                           PETITION TO VACATE ARBITRATION AWARD

           Petitioner, Copragri S.A. (“Copragri” or “Petitioner”), by its attorneys, Lennon, Murphy &

Phillips, LLC, respectfully submits this Memorandum of Law in support of its Petition, pursuant

to 9 U.S.C. §§ 10 and 12, to vacate the Final Arbitration Award issued in favor of the Respondent,

Agribusiness United DMCC (“Agribusiness” or “Respondent”) issued June 15, 2020.

                                        PRELIMINARY STATEMENT

           The Final Arbitration Award (“Award”), a true and correct copy of which is attached as

Exhibit “1”, must be vacated because inter alia Copragri never agreed to arbitration in New York

under Society of Maritime Arbitrators, Inc. (“SMA”) rules, nor did it agree to the application of

U.S. Law, under circumstances where the governing contracts provided for a one-year time bar

(Agribusiness’s claim came more than five years late) and that all disputes were subject to the

Grain and Feed Trade Association (“GAFTA”) arbitration rules under English Law.                     1


           Petitioner is keenly aware that in typical vacatur cases, courts give much deference to

arbitrators and their awards. This is not the case here, however, as reviewing courts do not extend


1
    Exhibits are attached to the supporting Declaration of Patrick F. Lennon.
                                                           [1]
             Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 2 of 23




such deference where arbitrators have either ignored and/or erred on the threshold issue of

arbitrability. Truly, this case is altogether different from those more common vacatur motions

given particularly that Agribusiness had no justification in fact or law to commence SMA

arbitration, under U.S. Law, on a time-barred claim in New York; and the arbitrators patently

exceeded their authority and/or acted in manifest disregard of the law by not addressing Copragri’s

five written objections on the basis that GAFTA arbitration applied, not SMA. To be crystal clear,

Copragri never agreed to SMA arbitration under U.S. Law—and because the arbitrability of the

merits of a dispute depends upon whether the parties agreed to arbitrate that dispute, the arbitrators

had no authority to make any rulings whatsoever.

       To make matters worse, the panel totally ignored Copragri’s numerous and repeated written

objections in respect of the formation of the arbitration panel (ultimately Agribusiness selected

two arbitrators, who in turn selected the third) and the SMA proceeding as a whole. To wit, the

panel knew that they lacked jurisdiction (astoundingly, the final award made no mention of the

parties’ governing sales contracts nos. AUD 715 and AUD 716) but the Panel proceeded

nevertheless. Further, the panel failed to even once mention Copragri’s repeated written objections

about arbitrability, nor did the panel even identify that an arbitrability issue existed (or had been

repeatedly raised by Copragri), in its cursory three-page award of $208,300.00 against Copragri

plus interest and fees.

       Accordingly, this Court should vacate the Final Award on two alternative bases. Firstly,

the SMA arbitrators who applied U.S. Law exceeded their authority within the meaning of 9 U.S.C.

§ 10(a)(4) because they lacked authority ab initio where their actions were in direct contravention

of the parties’ binding sales contracts that required all disputes to be decided in GAFTA arbitration

under English Law. As discussed more fully below, both the Supreme Court and the Second

Circuit Court of Appeals are consistent that the inquiry of whether an arbitrator has exceeded his
                                                  2
             Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 3 of 23




powers focuses on whether the arbitrator had the power, based on the arbitration agreement, to

reach a certain issue. Here, the SMA panel had no authority to act given that the parties’ contract

expressly called for GAFTA arbitration. Secondly, as will be demonstrated below, the Court

should vacate on the basis that the panel has acted in manifest disregard of the law. This standard

is less-commonly applied but is uniquely appropriate in this case because the panel repeatedly, and

without justification or excuse, refused to even acknowledge the issue of arbitrability that Copragri

raised time after time in several written objections. Put differently, it is not that the panel’s analysis

on arbitrability was wrong, and it is not that the panel erroneously misapplied some legal doctrine,

rather it is that the panel’s analysis on gateway issue of arbitrability was willfully nonexistent.

That is, the panel manifestly disregarded Copragri’s repeated jurisdictional objections altogether,

as though they had never been raised, and in so doing manifestly disregarded the law concerning

whether the panel had the power to conduct the arbitration in the first place. For these reasons, the

arbitration award should be vacated.

                                                FACTS

        Petitioner Copragri is a buyer of feed and grain and is a citizen of Morocco with a principal

place of business at Bd Moulay Ismail Km 6.3 Route de Rabat Ain Sebaa, Casablanca, Morocco.

        Respondent Agribusiness is a seller of feed and grain and is a citizen of the United Arab

Emirates with a principal place of business at Unit No. 2601, Saba 1, Plot No E3, Jumeirah Lakes

Towers, Dubai, PO Box 41011, United Arab Emirates.

        On August 5, 2013, Agribusiness as seller, and Copragri as buyer, entered into two

substantially similar purchase and sales contracts for grain on Agribusiness’ form. The first was

contract No. AUD 715 and was for the sale of 4,000 to 6,000 metric tons, 10% more or less, of

“Golden Distillers Dried Grains with Solubles (Golden DDGS)” at a price of USD $353.50 per

metric ton. See Contract AUD 715 attached as Ex. 2. The second was contract No. AUD 716
                                                    3
             Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 4 of 23




and was for the sale of 1,500 to 2,500 metric tons 10% more or less of “Light Corn Gluten Feed

Pellets (Light CGFP)” at a price of USD $245.00 per metric ton. See Contract AUD 716 attached

as Ex. 3. The parties’ contracts AUD 715 and AUD 716 will be hereinafter referred to collectively

as “the sales contracts”.

         As the sales contracts were Cost and Freight (“CFR”) terms, Agribusiness as seller was

required to arrange for the carriage of goods by sea to a port of destination and provide Copragri

as buyer with the documents necessary to obtain them from the carrier. More specifically, the

sales contracts provided: “Cost and freight (CFR) Jorf Lasfar Port, Morocco. Buyer to guarantee

access 1 safe berth, 1 safe port with at least 9.75 meters SWAD AAAA and LOA 200 meters.”

         Page 3 of the sales contracts contained the GAFA arbitration provision that is the basis of

Copragri’s vacatur motion. It provided as follows:

       GOVERNING CONTRACT:                    ALL TERMS AND CONDITIONS NOT IN

CONTRADICTION WITH THE ABOVE AS PER GAFTA [THE GRAIN AND FEED TRADE

ASSOCIATION, LONDON, ENGLAND] 100. ARBITRATION AS PER GAFTA 125, AS FAR

AS APPLICABLE.          THIS CONTRACT IS GOVERNED BY ENGLISH LAW.                          OTHER

CONDITIONS…

          WE THANK YOU FOR THIS BUSINESS AND KINDLY ASK YOU TO

PROMPTLY SIGN AND RETURN A COPY OF THIS CONFIRMATION. HOWEVER, THE

VALIDITY OF THIS CONTRACT SHALL NOT BE AFFECTED BY THE NON-RETURN OF

A SIGNED COPY.

       Copies of the GAFTA Form 100 “Contract for Shipment of Feedingstuffs” and GAFTA

Form 125 “Arbitration Rules”, which were incorporated by reference in the sales contracts, are

attached. See GAFTA 100 attached as Ex. 4 and GAFTA 125 attached as Ex. 5. Under GAFTA

arbitration rules, Agribusiness was required to commence arbitration “not later than one year
                                                 4
             Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 5 of 23




after…the date of completion of final discharge of the ship at port of destination.” Thus, any claim

by Agribusiness was time barred almost six years ago, as discharge is alleged to have been

completed on October 8, 2013.

        As alleged by Agribusiness, it voyage chartered the M/V VITOSHA (the “Vessel”) from

its owner Vitosha Maritime, Ltd. (“Vitosha Maritime”) for the ocean carriage of the Golden DDGS

and Light CGFP cargoes from Darrow, Louisiana, to Jorf Lasfar, Morocco, and the Vessel’s master

issued bills of lading for the cargoes listing Agribusiness as the “Shipper”. Copragri, as

buyer/receiver of the grain cargoes, and whose only contracts were with Agribusiness as seller of

the grain cargoes, i.e. the sales contracts, was not a party to the charter party and was not a party

to the bills of lading, which Agribusiness has alleged called for SMA arbitration in New York. As

the sales terms were CFR, Copragri was not a party to any transportation contracts. Importantly,

the only contracts between Copragri and Agribusiness are the sales contracts AUD 715 and AUD

716 dated August 5, 2013 that provide for a one-year statute of limitations, and provide for GAFTA

arbitration under English Law.

        Reportedly, vessel owner Vitosha Maritime presented a demurrage claim against

Agribusiness for vessel delays at the discharge port of Jorf Lasfar between September 17, 2013

and October 8, 2013. Thereafter, on November 7, 2013 Agribusiness presented what appeared to

be an indemnity claim or contingent indemnity claim to Copragri in the amount of USD

$223,593.80. Copragri denies liability, contractual or otherwise, for any Vessel delays at the

discharge port. As aforesaid, all contractual rights and obligations between Copragri on the one

hand and Agribusiness on the other hand are controlled by the sales contracts dated August 5,

2013.

        Almost exactly six years after discharge completed, Agribusiness illegally commenced

SMA arbitration on September 7, 2019 by nominating its purported arbitrator named Mr.
                                                 5
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 6 of 23




Abdellatif Mellouki. Agribusiness further alleges that when Copragri did not appoint an SMA

arbitrator within 20 days (in the circumstances Copragri was required to do no such thing), on

November 15, 2019 it nominated a second arbitrator named Mr. Karim Medkouri. Those two

arbitrators nominated by Agribusiness then appointed a third named Mr. Issam Ennassiri, who is

believed to have a relationship with Mr. Mellouki.

       On October 25, 2019, the undersigned counsel for Copragri responded to the arbitration

demand and first objected to Agribusiness as follows via email and courier:

       Dear Sirs,

       We represent Copragri S.A. (“Copragri”). We write in response to the Arbitration
       Demand of Agribusiness United DMCC dated October 7, 2019.

       Copragri rejects Agribusiness United DMCC’s arbitration demand as invalid and
       of no force and effect.

       Contrary to the Arbitration Demand, the governing contract between Agribusiness
       United DMCC and Copragri is the corn purchase and sale contract number AUD
       716, not the bill of lading upon which Agribusiness United DMCC has relied to
       demand arbitration. Moreover, Agribusiness United DMCC is not even a party to
       the bill of lading and thus has no right to demand arbitration against Copragri
       thereunder.

       Furthermore, the purchase contract between Agribusiness United DMCC and
       Copragri, Contract Number: AUD 716, provides for disputes to be submitted to
       GAFTA arbitration governed by English law. Thus, Agribusiness United DMCC
       is/was required to pursue any claims against Copragri before a GAFTA arbitration
       panel, including any claims for demurrage – as specifically referenced in Contract
       Number: AUD 716.

       Finally, under the GAFTA arbitration rules, Agribusiness United DMCC was
       required to commence arbitration “not later than one year after . . . the date of
       completion of final discharge of the ship at port of destination.” Thus, any claim
       by Agribusiness United DMCC was time barred almost 5 years ago.

       For the foregoing reasons, among others, Agribusiness United DMCC’s Arbitration
       Demand is null, void and of no legal effect.

       This letter is written entirely without prejudice to Copragri’s rights, claims and
       defenses, all of which are reserved.

                                               6
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 7 of 23




See Copragri’s Objection dated 10/25/19 attached as Ex. 6.

       Subsequently, on December 10, 2019 Copragri submitted its second objection to

       Agribusiness responding to the arbitration as follows:

       Dear Sirs,

       Further to our letter dated October 25, 2019, you will recall that we represent
       Copragri S.A. (“Copragri”). The purpose of this letter is to reiterate Copragri’s
       continued and ongoing objection to the arbitration Agribusiness United DMCC has
       purported to commence in New York, purportedly pursuant to an arbitration clause
       in bills of lading.

       Agribusiness United DMCC’s arbitration demand is invalid and of no force and
       effect because, as we have previously advised you, the governing contract between
       Agribusiness United DMCC and Copragri is the corn purchase and sale contract
       number AUD 716, not any bill(s) of lading. As we also advised you, Agribusiness
       United DMCC is not even a party to any bill(s) of lading covering the shipment of
       the cargo and, thus, has no right to demand arbitration against Copragri thereunder.
       Furthermore, the purchase contract between Agribusiness United DMCC and
       Copragri, Contract Number: AUD 716, provides for disputes to be submitted to
       GAFTA arbitration governed by English law. Agribusiness has not disputed these
       facts.

       Thus, the fact that Agribusiness United DMCC is/was required to pursue any claims
       against Copragri before a GAFTA arbitration panel, including any claims for
       demurrage – as specifically referenced in Contract Number: AUD 716, remains
       indisputable and unchallenged by Agribusiness United DMCC. As well, it remains
       indisputable and unchallenged that under the GAFTA arbitration rules,
       Agribusiness United DMCC was required to commence arbitration “not later than
       one year after . . . the date of completion of final discharge of the ship at port of
       destination.” Accordingly, any claim by Agribusiness United DMCC was time
       barred almost 5 years ago – as we have previously advised you and which
       Agribusiness United DMCC has failed to dispute.

        For the foregoing reasons, among others, Agribusiness United DMCC’s
       Arbitration Demand is null, void and of no legal effect and Copragri therefore
       demands that Agribusiness United DMCC immediately terminate the arbitration in
       New York that it has wrongly commenced.

       This letter is written entirely without prejudice to Copragri’s rights, claims and
       defenses, all of which are reserved.




                                                7
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 8 of 23




See Copragri’s Objection dated 12/10/19 attached as Ex. 7.

       Thereafter, on January 21, 2020, Copragri directed its objection to the two supposed new

arbitrators whom Agribusiness had appointed, namely Mr. Mellouki and Mr. Medkouri, with a

copy to Agribusiness which stated:

       Dear Sirs,

       We have received a copy of a December 10, 2019 email from the representative of
       Agribusiness United DMCC (“Agribusiness”) relating to an arbitration it alleges to
       have commenced against our client, Copragri S.A. (“Copragri”). In that email,
       Agribusiness’s representative asserts that the Copragri has denied that the we
       represent it in relation to the subject arbitration. That is untrue. We have at all
       times represented Copragri in relation to the subject arbitration, which at all times
       Copragri has consistently maintained has been unlawfully commenced.

       The purpose of this letter is to again reiterate Copragri’s continued and ongoing
       objection to the arbitration.

       Copragri is not a party to any contract with Agribusiness providing for arbitration
       of any disputes in New York. Moreover, Copragri has never agreed to arbitrate any
       disputes with Agribusiness in New York. Thus, there is no legal or contractual
       basis for the arbitration Agribusiness has wrongfully commenced.

       As we have outlined in our previous correspondence, Agribusiness United DMCC
       and Copragri are parties to Contract Number: AUD 716, which clearly and
       unequivocally provides for disputes to be submitted to GAFTA arbitration,
       governed by English law. Agribusiness has not never disputed these facts.
       Agribusiness has never commenced arbitration before GAFTA.

       As set out in our two accompanying, prior objection letters, the arbitration
       Agribusiness has sought to commence in New York is null, void and of no legal
       effect. Agribusiness’s purported appointment of Mr. Karim Medkouri on
       Copragri’s behalf is therefore rejected.

       For all the foregoing reasons, there is no arbitral jurisdiction over Copragri in New
       York and no action taken by, or order, directive or award issued by any arbitrator
       appointed by Agribusiness is effective as to Copragri.

       This letter is written entirely without prejudice to Copragri’s rights, claims and
       defenses, all of which are reserved.

See Copragri’s Objection dated 1/21/20 attached as Ex. 8.



                                                8
             Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 9 of 23




       On or about January 28, 2020, Agribusiness apparently submitted a perfunctory 6-page

“Statement of Facts” which failed to address the issue of arbitrability, and failed to disclose that

it had committed itself to GAFTA arbitration with Copragri. Its submission did not contain a

single legal citation, but did include ten exhibits, and a draft arbitration award for the three

arbitrators to rubber-stamp, which was inappropriate in and of itself.

       Next, on February 7, 2020, Copragri again directed its objection to the three supposed

arbitrators, with a copy to Agribusiness which stated:

       Dear Sirs,

       Further to our three previous notices objection to the purported arbitration
       commenced by the purported Claimant, Agribusiness United DMCC
       (“Agribusiness”), we represent the purported respondent, Copragri S.A.
       (“Copragri”).

       Notwithstanding our representations that we represent Copragri, and our written
       objections to the illegality of the purported arbitration, the three purported
       arbitrators appear intent on continuing with the arbitration. In doing so, the three
       arbitrators have – apparently – continued contact with our client, Copragri, without
       copying messages and notices to us. Equally, it appears that three arbitrators are
       illegally communicating on an ex parte basis with representatives of the purported
       claimant, Agribusiness. While the purported arbitration is patently illegal,
       arbitrators have a fundamental obligation to provide notice to each of the parties –
       and their legal representatives - of all matters relating to any arbitration. The
       arbitrators have already breached this fundamental obligation.

       Furthermore, the attached document is defective in numerous ways as it fails to
       provide the information required of any arbitrator disclosure – and more glaringly
       it is entitled “Charterers’ Statement of Fact and Claim” – which renders it
       ambiguous at best. More disturbingly, it appears to have been prepared by
       Agribusiness’s representatives, and not the arbitrators themselves, which provides
       further evidence of illegal ex parte communications between the arbitrators and one
       of the parties. Additionally, there appears to be a relationship between the
       purported chairperson, Mr. Ennassiri and one of the other purported arbitrators
       appointed by Agribusiness, Mr. Mellouki, which raises further objections as to the
       impartiality of the purported panel.

       The “disclosures” by each of the purported arbitrators of wholly inadequate and fail
       to comply with Section 9 of the Arbitration Rules of the Society of Maritime
       Arbitrators of New York, which govern the purported arbitration. Each of the
       disclosures lacks the information specifically required under Section 9.
                                                   9
           Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 10 of 23




       Accordingly, and with full reservation of all of its rights, claims, defenses and
       remedies to the legality of the purported arbitration, Copragri hereby challenges
       each of the arbitrators on grounds that (a) impermissible conflicts of interest exist
       between and among the purported arbitrators; (b) impermissible conflicts of interest
       exist between the purported claimant, Agribusiness, and each of the purported
       arbitrators; and (c) each of the purported arbitrators has participated in
       impermissible ex parte communications with the purported claimant, Agribusiness.

       Please be further advised that we are seeking Copragri’s instructions to commence
       an action in the New York courts to enjoin the arbitration. In relation to that action,
       we will request that the court require Agribusiness’s representatives, as well as the
       three purported arbitrators, to appear before the New York court and to respond to
       the action seeking an injunction.

       Copragri will seek recovery of all of its legal fees and costs incurred in addressing
       the illegal arbitration.

       This letter is written entirely without prejudice to Copragri’s rights, claims and
       defenses, all of which are reserved.

See Copragri’s Objection dated 2/7/20 attached as Ex. 9.

              Thereafter, on February 7, 2020, Copragri once again objected to the three

       purported arbitrators, with a copy to Agribusiness, as follows:

       Dear Sirs,

       Further to our four previous notices objection to the purported arbitration
       commenced by the purported Claimant, Agribusiness United DMCC
       (“Agribusiness”), we represent the purported respondent, Copragri S.A.
       (“Copragri”).

       In addition to our four prior letters objecting to the unlawful and invalid nature of
       the purported arbitration proceeding commenced by Agribusiness, we understand
       that Agribusiness has now served a supposed submission consisting of “Plaintiffs’
       Statement of Facts and Claim and 10 Exhibits, a signed “verification letter” and
       “proposed award.” Setting aside the fact that the arbitration proceeding is invalid
       and unlawful ab initio, Agribusiness’s submission utterly fails to comply with the
       governing arbitration rules. Most disturbingly, Agribusiness has written a proposed
       arbitration award, which itself is unethical and unlawful and in violation of the
       governing arbitration rules. Thus, on these grounds, in addition to those set forth
       in its prior objections, Copragri further objects to the arbitration proceeding as
       violating the substantive and procedural due process rights of Copragri.

       As set forth in Copragri’s fourth objection to the purported arbitration, we will be
       applying commencing a court action in New York to enjoin the purported
                                                 10
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 11 of 23




       arbitration proceeding and will seek to recover all costs and legal fees incurred by
       Copragri in relation to the invalid and unlawful arbitration. Accordingly, you are
       respectfully notified to immediately suspend the arbitration and refrain from any
       further actions in violation of Copragri’s rights.

       This letter is written entirely without prejudice to Copragri’s rights, claims and
       defenses, all of which are reserved.

See Copragri’s Further Objection dated 2/7/20 attached as Ex. 10.

       Finally, the purported arbitrators made their Final Award on June 15, 2020. The Final

Award, which totaled three pages, failed to provide a single legal citation and failed to contain any

analysis whatsoever. It neither addressed, nor did it mention, that Copragri had objected on the

basis inter alia that the sales contracts required GAFTA arbitration and the application of English

law rather than SMA arbitration and the application of U.S. Law. In fact, the Final Award never

once even mentioned the sales contracts, which were the only agreements that ever existed between

Agribusiness and Copragri.

                                          ARGUMENT

                                             POINT I

                                   STANDARD OF REVIEW

       The Federal Arbitration Act (“FAA”) provides a “streamlined” process for a party seeking

“a judicial decree confirming an award, an order vacating it, or an order modifying or correcting

it.” Hall Street Assocs. L.L.C. v. Mattel, Inc., 552 U.S. 576, 582, 128 S. Ct. 1396, 170 L. Ed. 2d

254 (2008). “[D]istrict courts should . . . treat a petitioner’s application to confirm or vacate an

arbitral award as akin to a motion for summary judgment.” City of New York v. Mickalis Pawn

Shop, LLC, 645 F.3d 114, 136 (2d Cir.2011). “A party moving to vacate an arbitration award has

the burden of proof, and the showing required to avoid confirmation is very high.” D.H. Blair &

Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2006).

       The FAA enumerates four instances in which a court may vacate an arbitration award:
                                                 11
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 12 of 23




       (1) where the award was procured by corruption, fraud, or undue means;

       (2) where there was evident partiality or corruption in the arbitrators, or either of
       them;

       (3) where the arbitrators were guilty of misconduct in refusing to postpone the
       hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and
       material to the controversy; or any other misbehavior by which the rights of any
       party have been prejudiced; or

       (4) where the arbitrators exceeded their powers, or so imperfectly executed them
       that a mutual, final, and definite award upon the subject matter was not made.

9 U.S.C. § 10(a).

       An arbitrator’s award is to be afforded significant deference by a court on review. See

Wackenhut Corp. v. Amalgamated Local 515, 126 F.3d 29, 31 (2d Cir.1997). “[A]n arbitration

award must be upheld when the arbitrator ‘offer[s] even a barely colorable justification for the

outcome reached. [A]s long as the arbitrator is even arguably construing or applying the contract

and acting within the scope of his authority, that a court is convinced he committed serious error

does not suffice to overturn his decision. If, however, the arbitrator exceeds his powers, the court

may vacate the award. 9 U.S.C. § 10(a)(4).” See 187 Concourse Associates v. Fishman, 399 F.3d

524, 526–27 (2d Cir. 2005).

       Most importantly in this case, it is the duty of the reviewing court to “determine first

whether the arbitrator acted within the scope of his authority, and second whether the award draws

its essence from the agreement or is merely an example of the arbitrator’s own brand of justice.”

IDS Life Ins. Co. v. Royal All. Assoc’s, Inc., 266 F.3d 645, 650 (7th Cir. 2001) citing United

Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 36, 108 S.Ct. 364, 369–70, 98 L.Ed.2d 286

(1987); United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 596, 80

S.Ct. 1358, 1360, 4 L.Ed.2d 1424 (1960); Radio & Tel. Broadcast Engineers Union, Local, 1212

v. WPIX, Inc., 716 F.Supp. 777, 780 (S.D.N.Y.1989), aff’d, 895 F.2d 1411 (2d Cir.1989).

                                                12
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 13 of 23




       As the U.S. Supreme Court has repeatedly held, the FAA’s “central purpose” is “to ensure

‘that private agreements to arbitrate are enforced according to their terms.’” Mastrobuono v.

Shearson Lehman Hutton, Inc. 514 U.S. 52, 53-54 (1995). Although judicial review of an arbitral

award under the FAA is ordinarily deferential, courts have clear authority in cases like this to

vacate an arbitral award. See, e.g., Totem Marine Tug & Barge, Inc. v. N. Am. Towing Inc., 607

F. 2d 649, 651 (5th Cir. 1979) (“[a]rbitration is contractual and arbitrators derive their authority

from the scope of the contractual agreement”); see also Katz v. Feinberg, 290 F. 3d 95 (2d Cir.

2002); Stolt-Nielsen SA v. AnimalFeeds Int’l Corp., 548 F.3d 85, 90 (2d Cir. 2008) (reversing

district court holding that arbitrators’ award was made in ‘manifest disregard’ of law); rev’d on

other grounds 130 S. Ct. 1758 (2010) (holding that panel exceeded its powers by imposing its own

policy choice).

       An arbitration clause is binding on those parties which have entered into a contractual

agreement to submit to arbitration. See Contec Corp. v. Remote Solution Co., 398 F.3d 205, 211

(2d Cir. 2005); Motorola Credit Corp. v. Uzan, 388 F.3d 39, 52 (2d Cir. 2004). As taught by the

U.S. Supreme Court, “the first principle that underscores all of [its] arbitration decisions is that

arbitration is strictly a matter of consent, and thus is a way to resolve those disputes — but only

those disputes — that the parties have agreed to submit to arbitration.” Granite Rock Co. v.

International Bhd. of Teamsters, 561 U.S. 287, 299, 130 S. Ct. 2847, 177 L. Ed. 2d 567 (2010).

Thus, “courts should order arbitration of a dispute only where the court is satisfied that neither the

formation of the parties’ arbitration agreement nor (absent a valid provision specifically

committing such disputes to an arbitrator) its enforceability or applicability to the dispute is in

issue.” Id.; see also, Volt Information Sciences v. Board of Trustees, 489 U.S. 468, 478, 109 S.

Ct. 1248, 103 L. Ed. 2d 488 (1989) (the Supreme Court has recognized that the FAA does not

require parties to arbitrate when they have not agreed to do so).
                                                 13
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 14 of 23




       In this case, there are critically important threshold jurisdictional questions of whether the

arbitration was: (1) conducted pursuant to the parties’ arbitration clause in their governing contract,

(2) conducted in the correct forum as agreed in their governing contract, and (3) decided pursuant

to the correct law expressly agreed in their contract. The parties’ agreement is clear on its face:

the August 5, 2013 governing sales contracts provide in unambiguous language printed in all caps

that “ALL TERMS AND CONDITIONS NOT IN CONTRADICTION WITH ETH ABOVE AS

PER GAFTA 100” and “ARBITRATION AS PER GAFTA 125. The forms GAFTA 100 and

GAFTA 125 are attached as Exhibits 4 and 5 respectively. GAFTA contracts provide for English

law (GAFTA 100, Section 27) as the applicable law, and English courts have jurisdiction over the

tribunal’s awards.

       Motivated by trying to avoid the GAFTA one-year time bar, Agribusiness ignored its

contract with Copragri and the governing GAFTA arbitration clause, and proceeded to commence

arbitration pursuant to the SMA Rules under U.S. Law. Put simply, Copragri never agreed to SMA

arbitration in New York, and never agreed to the application of U.S. Law, and to be clear, the

parties’ contract called for GAFTA arbitration, not SMA arbitration. The Court may quickly

confirm this for itself by reviewing page 3 of each sales contract attached as Exhibits 2 and 3.

         In this context, therefore, to resolve the threshold question of arbitrability, the court

should determine whether the parties agreed to arbitrate the claim and the boundaries of their

arbitration agreement. “When deciding whether the parties agreed to arbitrate a certain matter . .

. courts generally . . . should apply ordinary . . . principles that govern the formation of contracts.”

First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 942-944 (1995). As the Supreme Court

held in First Options of Chicago, the answer to the narrow question whether the arbitrators or the

courts have the primary power to decide whether the parties agreed to arbitrate a dispute’s merits

is fairly simple. Just as the arbitrability of the merits of a dispute depends upon whether the parties
                                                  14
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 15 of 23




agreed to arbitrate that dispute, so too the question “who has the primary power to decide

arbitrability” turns upon whether the parties agreed to submit that question to arbitration. Id. If

so, then the court should defer to the arbitrator’s arbitrability determination. Id. If not, then the

court should decide the question independently. These two answers flow inexorably from the fact

that arbitration is simply a matter of contract between the parties. Id.

        New York courts — like the Supreme Court and Second Circuit in the FAA context —

follow the rule that unless the agreement to arbitrate expressly and unequivocally encompasses the

subject matter of the particular dispute, a party cannot be compelled to forego the right to seek

judicial relief and instead submit to arbitration. See, e.g., Pictet Funds Eur. S.A. v. Emerging

Managers Group, L.P., 2014 U.S. Dist. LEXIS 166477, *34-35 (S.D.N.Y. 2014) citing Computer

Assocs. Int'l., Inc. v. Com-Tech Assocs., 239 A.D.2d 379, 380-81, 658 N.Y.S.2d 322 (2d Dep’t

1997). “Here, a review of the agreement shows that [petitioner] did not agree to arbitrate the

claim.” Pictet Funds Eur. S.A, 2014 U.S. Dist. LEXIS 166477 at *35; Abm Indus. Grp., LLC v.

Int’l Union of Operating Eng’rs, Local 30A, 30B, AFL-CIO, 2019 U.S. Dist. LEXIS 130311, *9

(S.D.N.Y. 2019)(“The arbitrator exceeded her authority by issuing an award against [persons] who

were not parties to the arbitration agreement”).

       “[A]rbitration is a matter of contract and ... parties cannot be compelled to arbitrate issues

they have not specifically agreed to submit to arbitration.” Shaw Grp. Inc. v. Triplefine Int'l Corp.,

322 F.3d 115, 120 (2d Cir. 2003); see also, AGCS Marine Ins. Co. v. Hymel & Assocs., LLC,

2017 U.S. Dist. LEXIS 97166, *11 (S.D.N.Y 2017)(court declined to compel arbitration because

respondent did not agree to arbitrate and because petitioner failed to demonstrate a valid basis to

nevertheless compel arbitration). “Absent an express agreement to arbitrate, [the Second Circuit]

has recognized only ‘limited theories upon which it is willing to enforce an arbitration agreement

against a nonsignatory.’” Merrill Lynch Inv. Mgrs. v. Optibase, Ltd., 337 F.3d 125, 129 (2d Cir.
                                                   15
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 16 of 23




2003) (quoting Thomson-CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773, 780 (2d Cir. 1995)).

“There are five such theories: ‘1) incorporation by reference; 2) assumption; 3) agency; 4) veil-

piercing/alter ego; and 5) estoppel.’” Id. (quoting Thomson, 64 F.3d at 776).

       As the court in City of Almaty v. Sater, 2019 U.S. Dist. LEXIS 211235, *23-24 (S.D.N.Y

2019) recently stated:

       Arbitration is a matter of contract. See, e.g., Rent-A-Ctr., W., Inc. v. Jackson, 561
       U.S. 63, 67, 130 S. Ct. 2772, 177 L. Ed. 2d 403 (2010); Kwatinetz, 356 F. Supp. 3d
       at 347. The court has no authority to mandate arbitration when the parties have not
       agreed to arbitrate. Merrill Lynch Inv. Managers v. Optibase, Ltd., 337 F.3d 125,
       131-32 (2d Cir. 2003) (citing United Steelworkers of Am. V. Warrior Gulf
       Navigation Co., 363 U.S. 574, 582, 80 S. Ct. 1347, 4 L. Ed. 2d 1409 (1960)); see
       AT & T Technologies, Inc. v. Communications Workers, 475 U.S. 643, 648-49,
       106 S. Ct. 1415, 89 L. Ed. 2d 648 (1986) (“[A]rbitrators derive their authority to
       resolve disputes only because the parties have agreed in advance to submit such
       grievances to arbitration”); United Steelworkers, 363 U.S. at 581 (noting that an
       arbitrator “has no general charter to administer justice for a community which
       transcends the parties” but rather is “part of a system of self-government created by
       and confined to the parties” (citation omitted)). Thus, a court should not construe
       an arbitration agreement “so broadly [] as to encompass claims and parties that were
       not intended by the original contract.” Thomson-CSF, S.A. v. American Arbitration
       Ass’n, 64 F.3d 773, 776 (2d Cir. 1995); accord Kwatinetz, 356 F. Supp. 3d at 347;
       see also Manigault v. Macy’s East, LLC, 318 F. App’x 6, 7-8 (2d Cir. 2009)
       (summary order) (“It is ‘well settled’ under New York law that arbitration will not
       be compelled absent the parties’ ‘clear, explicit and unequivocal agreement to
       arbitrate.’” (quoting Fiveco, Inc. v. Haber, 11 N.Y.3d 140, 144, 893 N.E.2d 807,
       863 N.Y.S.2d 391 (2008))). [Here], Sater is not a party to the CAA and, thus, there
       is no agreement to arbitrate between and among Sater and the Plaintiffs.

Id.

       Similarly, in Maryland Casualty Co. v. Realty Advisory Bd. On Labor Relations, 107 F.3d

979, 984 (2d Cir. 1997), the Second Circuit Court of Appeals determined that the claims at issue

were not arbitrable in the situation where certain employees were not covered by the arbitration

agreement, and that forcing a party to arbitrate non-arbitrable issues results in irreparable harm.

Id. (“[T]he district court did not err in concluding that the present dispute was not arbitrable as a

result of the six Partners’s employees not being covered by the collective bargaining agreement”);

                                                 16
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 17 of 23




see also Pictet Funds (Eur.) S.A. v. Emerging Managers Grp., L.P., No. 14-CV-6854 (SAS), 2014

U.S. Dist. LEXIS 166477, *39 (S.D.N.Y. Dec. 1, 2014)(“In the context of arbitration, it is

generally held that a party suffers irreparable harm when it is ‘forced to expend time and resources

arbitrating an issue that is not arbitrable, and for which any award would not be enforceable.’ A

similar principle applies to the hardship prong. Here, plaintiffs both foreign entities did not agree

to arbitrate the Claim, and I find that these two factors are satisfied.”).

        In situations such as the one presented in this case, it is the court, not the arbitration panel,

who must decide the issue of arbitrability. Shaw Group, Inc. v. Triplefine Int'l Corp., 322 F.3d

115, 120-121 (2d Cir. 2003). An arbitration provision that is part of a contract affecting interstate

and international commerce is is governed by the Federal Arbitration Act (“FAA“). See 9 U.S.C.

§§ 1, 2 (1999); Allied-Bruce Terminix Companies v. Dobson, 513 U.S. 265, 273-81, 130 L. Ed.

2d 753, 115 S. Ct. 834 (1995); Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.

1, 24, 74 L. Ed. 2d 765, 103 S. Ct. 927 (1983); PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1198

(2d Cir. 1996). Courts are mindful that “arbitration is a matter of contract,” AT&T Technologies,

Inc. v. Communications Workers of America, 475 U.S. 643, 648, 89 L. Ed. 2d 648, 106 S. Ct.

1415 (1986), and that parties cannot be compelled to arbitrate issues that they have not specifically

agreed to submit to arbitration, First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 945, 131

L. Ed. 2d 985, 115 S. Ct. 1920 (1995).

        In questions of arbitrability, the law then reverses the presumption to favor judicial rather

than arbitral resolution. See First Options of Chicago, Inc. v. Kaplan, 514 U.S. at 944-45. Thus, as

federal case law makes plain, “the issue of arbitrability may only be referred to the arbitrator if

“there is ‘clear and unmistakable’ evidence from the arbitration agreement, as construed by the

relevant state law, that the parties intended that the question of arbitrability shall be decided by the

arbitrator.’” Bell v. Cendant Corp., 293 F.3d at 566.
                                                   17
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 18 of 23




       The decisions in Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Georgiadis, 903 F.2d 109

(2d Cir. 1990), PaineWebber, Inc. v. Rutherford, 903 F.2d 106 (2d Cir. 1990); and Roney & Co.

v. Goren, 875 F.2d 1218 (6th Cir. 1989) are instructive and stand for the proposition that where a

party does not agree to arbitrate before a particular forum, that forum does not have jurisdiction.

More specifically, these three cases hold that an agreement to arbitrate before a particular forum

is as integral a term of a contract as any other, which courts must enforce.

       When Congress enacted the Arbitration Act making arbitration agreements
       enforceable, it surely did not intend that the parties be able to disregard selected
       contractual obligations willy-nilly in order to choose an arbitral forum more
       convenient or more suited to a party’s particular needs.

Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Georgiadis, 903 F.2d at 113 (2d. Cir. 1990) citing

Roney & Co. v. Goren, 875 F.2d at 1223.

       At issue in this petition are two alternative bases for vacatur under circumstances where

the parties’ contract contained a one-year statute of limitations under GAFTA 100 terms, and

mandated GAFTA arbitration under English Law, and whereas Agribusiness constituted an

arbitration more than one year after the alleged breach, and pursuant to a bill of lading to which

Copragri was never a party, constituted an SMA arbitration pursuant to U.S. Law. That is, vacatur

is appropriate on the alternative grounds that: (1) the arbitrators exceeded their powers, and (2) the

arbitrators acted in manifest disregard of the law.


                                             POINT II

                 THE FINAL AWARD SHOULD BE VACATED BECAUSE
                   THE ARBITRATORS EXCEEDED THEIR POWERS
                      AND/OR IMPERFECTLY EXECUTED THEM

       Section 10(a)(4) of the FAA provides for vacatur of an arbitral award “where the arbitrators

exceeded their powers, or so imperfectly executed them that a mutual, final and definite award


                                                 18
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 19 of 23




upon the subject matter submitted was not made.” 9 U.S.C. § 10(a)(4). “Vacatur is appropriate

under 9 U.S.C. § 10 (a)(4) when an arbitrator’s decision exceeds his powers.” Am. Postal Workers

Union, AFL-CIO v. U.S. Postal Serv., 754 F.3d 109, 112-13 (2d Cir. 2014). “The Second Circuit

has instructed that the ‘crux of the excess-of-powers standard is whether the arbitrator’s award

draws its essence’ from the agreement.” Incredible Foods Group, LLC v. Unifoods, S.A. de C.V.,

2015 U.S. Dist. LEXIS 131130 at *13 (E.D.N.Y. September 29, 2015) citing Am. Postal Workers

Union, AFL-CIO v. U.S. Postal Serv., 754 F.3d at 112-113. “Where . . . the arbitral decision lacks

any contractual basis for its determination such that the decision could not have been based on a

determination regarding the parties’ intent, a court may vacate the arbitrator’s decision.”

Incredible Foods Group, 2015 U.S. Dist. LEXIS 131130 at * 14 (internal citations omitted.)

Moreover, an arbitration panel is not at liberty to re-write the agreement between the parties.

Torrington Co. v. Metal Prod. Workers Local 1645, 362 F.2d 677, 682 (2d Cir. 1986)(arbitrator

cannot re-write a new agreement for the parties).

       An arbitration panel also exceeds its authority when it issues an arbitral award that

“contradicts an express and unambiguous term of the contract.” Westerbeke Corp. v. Daihatsu

Motor Co., 304 F.3d 200, 222 (2d Cir. 2002). The Supreme Court, in Stolt-Nielsen S.A. v.

AnimalFeeds Int’l Corp., 559 U.S. 662, 672, 130 S.Ct. 1758, 1767, 176 L. Ed. 2d 605, 616 (2010),

confirmed the applicability of this principle to petitions for vacatur under the FAA, stating that

“[w]hen [an] arbitrator strays from interpretation and application of the agreement and effectively

‘dispense[s] his own brand of industrial justice’ his decision may be unenforceable.”

       With respect to the fourth enumerated FAA ground for vacatur, i.e. where the arbitrators

exceed their powers, in Stolt-Nielsen S. A., 559 U.S. at 669, the Supreme Court acknowledged in

the context of a maritime arbitration that 9 U.S.C. § 10(a)(4) authorizes a district court to “make

an order vacating the award upon the application of any party to the arbitration . . . where the
                                                19
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 20 of 23




arbitrators exceeded their powers”. The inquiry of whether an arbitrator has exceeded his powers

“focuses on whether the arbitrators had the power, based on the parties’ submissions or the

arbitration agreement, to reach a certain issue, not whether the arbitrators correctly decided that

issue.” T.Co Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 329, 346 (2d Cir. 2010)

(quoting Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 220 (2d Cir. 2002)); DiRussa v.

Dean Witter Reynolds Inc., 121 F.3d 818, 824 (2d Cir. 1997)(same). The FAA permits vacatur of

an arbitral award “where the arbitrators exceeded their powers, or so imperfectly executed them

that a mutual, final, and definite award upon the subject matter submitted was not made.” 9 U.S.C.

§ 10(a)(4); accord Banco de Seguros del Estado v. Mut. Marine Office, Inc., 344 F.3d 255, 262

(2d Cir. 2003).

       As applied here, the SMA arbitrators exceeded their powers in circumstances where even

a cursory review of the sales contracts between Agribusiness and Copragri conclusively

demonstrates that they agreed to submit disputes to GAFTA arbitration, not the SMA. For the

reasons explained in the Facts section supra, the arbitrators exceeded their authority, and they did

so willingly. It is the only reasonable explanation for why the panel failed to mention, much less

failed to analyze, the governing sales contracts between the parties that expressly applied GAFTA

100 and GAFTA 125 terms. On this basis, the Final Award should be vacated under Section

10(a)(4) of the FAA.


                                            POINT III

              THE FINAL AWARD SHOULD BE VACATED BECAUSE
            THE ARBITRATORS MANIFESTLY DISREGARDED THE LAW

       In the Second Circuit, vacatur of an arbitration award is appropriate not only upon a finding

a violation of one of the four statutory bases enumerated in the FAA, but also vacatur is appropriate


                                                 20
            Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 21 of 23




when the court finds the arbitration panel has acted in manifest disregard of the law. In addition

to the statutory grounds set forth in the FAA, the Second Circuit also recognizes that a court may

vacate an arbitration award rendered in “manifest disregard” of the law. To constitute manifest

disregard of the law, the court must find that “the arbitrator knew of the relevant [legal] principle,

appreciated that this principle controlled the outcome of the dispute case, and nonetheless willfully

flouted the governing law by refusing to apply it.” Stolt-Nielsen SA v. AnimalFeeds Int’l Corp.,

548 F.3d 85, 95 (2d Cir. 2008) rev’d on other grounds, 559 U.S. 662, 130 S. Ct. 1758, 176 L. Ed.

2d 605 (2010). Awards are vacated on grounds of manifest disregard of the law only in those

exceedingly rare instances where some egregious impropriety on the part of the arbitrators is

apparent. Duferco Int’l Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 388-389 (2d

Cir. 2003); see also, Porzig V. Dresdner, Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 139 (2d

Cir. 2007); Zurich Am. Ins. Co. v. Team Tankers A.S., 811 F.3d 584, 588 (2d Cir. 2016); Hagan

v. Katz Communs., Inc., 200 F. Supp. 3d 435, 442-443 (S.D.N.Y. 2016); Caro v. Fid. Brokerage

Servs., LLC, 2014 U.S. Dist. LEXIS 110405, *11-12 (D. Conn. 2014).

       Additionally, as held by Judge Haight in Caro v. Fid. Brokerage Servs., LLC, 2014 U.S.

Dist. LEXIS 110405 (D. Conn. 2014), the Second Circuit recognizes that a court may vacate an

arbitration award rendered in “manifest disregard” of the law. Id. at *11-12 citing Duferco Int’l

Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 388 (2d Cir. 2003). To constitute

manifest disregard of the law, the court must find that “the arbitrator knew of the relevant [legal]

principle, appreciated that this principle controlled the outcome of the dispute case, and

nonetheless willfully flouted the governing law by refusing to apply it.” Id. citing Stolt-Nielsen

SA v. AnimalFeeds Int’l Corp., 548 F.3d 85, 95 (2d Cir. 2008) rev’d on other grounds, 559 U.S.

662, 130 S. Ct. 1758, 176 L. Ed. 2d 605 (2010). Awards are vacated on grounds of manifest



                                                 21
                  Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 22 of 23




disregard of the law only in those “exceedingly rare instances where some egregious impropriety

on the part of the arbitrators is apparent.” Id; Duferco Int’l Steel Trading, 333 F.3d at 389.

          As applied here, and as outlined above, the Arbitrators’ Final Award egregiously ignored

the issue of arbitrability notwithstanding Copragri’s five separate written objections providing

proof that the parties’ sales contracts were subject to GAFTA arbitration and governed by English

law, and as such were long-ago time-barred. They likewise ignored Copragri’s repeated objections

that it never agreed to SMA arbitration or New York law. This is not a situation where the panel

struggled to analyze a difficult legal issue and got it wrong; to the contrary, the panel attempted to

sweep the most important issue presented under the rug. In this way, if the court was only to read

the Final Award, it would never know that the issue was put squarely before the panel by

Copragri’s counsel, nor would it know that the sales contracts were subject to a one-year time bar

under the governing GAFTA rules. In this case, the panel’s manifest disregard for the terms of

the sales contracts, including its lengthy arbitration provisions, amounts to a manifest disregard of

the law. The Final Award should be vacated.




                                              CONCLUSION

          For the foregoing reasons, Copragri respectfully requests that the Court grant the following

relief:

          (i)       an Order vacating the Award pursuant to 9 USC § 10(a)(4);

          (ii)      an Order vacating the Award on the basis of manifest disregard of the law; and

          (iii)     all such other relief, whether at law or in equity, as this Court may determine to be

just and equitable under the circumstances.




                                                     22
           Case 1:20-cv-05486 Document 2 Filed 07/16/20 Page 23 of 23




Dated: July 16, 2020

                                     Respectfully submitted,

                                     The Petitioner,
                                     COPRAGRI S.A.




                                  By:
                                    Patrick F. Lennon
                                    Charles E. Murphy
                                    LENNON, MURPHY & PHILLIPS, LLC
                                    The Graybar Building
                                    420 Lexington Ave., Suite 300
                                    New York, NY 10170
                                    Tel: (212) 490-6050
                                    Fax: (212) 490-6070
                                    Email: plennon@lmplaw.net
                                            cmurphy@lmplaw.net




                                       23
